Citation Nr: 1105989	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-31 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than April 14, 2008, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran testified at a travel Board hearing in July 2010.  At 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.  38 C.F.R. 
§ 20.1304(c) (2010).


FINDING OF FACT

There was no claim, formal or informal, of entitlement to service 
connection for PTSD filed before April 14, 2008.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 14, 2008, 
for the award of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2010).








REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

With regard to the claim for an earlier effective date, as 
service connection for PTSD has been established and an initial 
rating, and an effective date has been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  In any 
event, in January 2009, VCAA notice was provided as to this 
claim, and the matter was readjudicated in a June 2009 Statement 
of the Case.

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA treatment and 
examination.  Moreover, the Veteran's statements in support of 
the claim are of record, including testimony provided at a July 
2010 travel Board hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the Veteran in 
the development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Unless otherwise specified, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is to be fixed in 
accordance with the facts found, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In new service connection cases, as here, the effective date is 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within one 
year of separation from service, the effective date will be the 
day following the date of separation from service.  38 C.F.R. § 
3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. 
§ 3.155 provides that any communication or action indicating 
intent to apply for one or more VA benefits may be considered an 
informal claim.  Such an informal claim must identify the benefit 
sought.  38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension 
or compensation benefits will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  Acceptance of 
a report of examination or treatment meeting the requirements of 
38 C.F.R. § 3.157 as a claim for increase is subject to the 
payment of retroactive benefits from the date of a report or for 
a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, 
or a formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in degree, a 
report of examination or hospitalization can be accepted as an 
informal claim for benefits.  38 C.F.R. § 3.157(b).  As to 
reports prepared by VA or the uniformed services, the date of 
receipt of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt of 
claim if VA maintenance was authorized prior to admission.  38 
C.F.R. § 3.157(b)(1).  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran argues that he is entitled to an earlier effective 
date for the grant of entitlement to service connection for PTSD 
on the basis that he was diagnosed as having PTSD during his 
military service.  In support of his claim, he has submitted 
copies of service treatment reports showing that he was diagnosed 
as having PTSD.  He also submitted a statement from W.C., a 
mental health professional, indicating that his symptoms began 
prior to the date that he filed a claim for service connection 
for PTSD.  Thus, the Veteran believes that the effective date of 
the grant of service connection for his PTSD should be the day 
following his discharge from active duty.  

The Board acknowledges that evidence demonstrates the Veteran was 
initially diagnosed as having PTSD during his active service.  
However, the evidence of record does not show or indicate that a 
claim of entitlement to disability compensation benefits related 
to PTSD was submitted at any time prior to April 14, 2008.  
Further, there is no objective evidence of any submission from 
the Veteran declaring an intention to seek service connection for 
PTSD prior to July 14, 2008.

The evidence shows that the Veteran did not submit a claim for 
service connection for PTSD until July 14, 2008.  Although the 
Veteran's service treatment records reflect treatment for 
psychiatric problems, the effective date of service connection 
cannot be based on the date of the earliest medical evidence 
showing that the Veteran had PTSD that was related to service.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The Veteran's claim of entitlement to service connection for PTSD 
was not received by the VA until April 14, 2008.  The Veteran has 
already been given the earliest possible effective date for the 
award of service connection for PTSD.  There is absolutely no 
legal basis for an effective date earlier than April 14, 2008, 
for the award of service connection for PTSD.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (in a case where the law is 
dispositive of the claim, it should be denied because of lack of 
legal entitlement under the law).


ORDER

Entitlement to an effective date earlier than April 14, 2008, for 
service connection for PTSD is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


